            Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 1 of 30




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                    Plaintiff,

       v.                                           Civil Action No. 20-2396

 280 VIRTUAL CURRENCY ACCOUNTS


                 Defendants.


                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

      COMES NOW, Plaintiff the United States of America, by and through the United States

Attorney for the District of Columbia, and brings this Verified Complaint for Forfeiture in Rem

against the defendant properties, namely: 280 virtual currency accounts (the “Defendant

Properties”), which are listed in Attachment A. The United States alleges as follows in accordance

with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions:

                                 THE DEFENDANT PROPERTIES

      1.       The Defendant Properties are comprised of miscellaneous financial instruments

(listed in Attachment A).

                NATURE OF ACTION AND THE DEFENDANTS IN REM

       2.      This in rem forfeiture action arises out of an investigation by the Internal Revenue

Service – Criminal Investigation’s Cyber Crimes Unit (“IRS-CI”), the Federal Bureau of

Investigation (“FBI”), and Homeland Security Investigations (“HSI”) into the laundering of

monetary instruments, in violation of 18 U.S.C. § 1956.



                                                1
                 Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 2 of 30



        3.        The Defendant Properties are subject to forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(A), as property involved in, or traceable to, a financial transaction in violation of 18

U.S.C. § 1956.

                                   JURISDICTION AND VENUE

            4.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345 and 1355.

These statutes confer original jurisdiction to district courts of all civil actions, suits, or proceedings

commenced by the United States and any action for the forfeiture of property incurred under any

act of Congress.

        5.        Venue is proper pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts or omissions

giving rise to the forfeiture occurred within the District of Columbia, specifically, relevant

financial regulators are located in this district.

        6.        Venue is also proper within this judicial district pursuant to 28 U.S.C. § 1355(b)(2),

because the property subject to forfeiture is located in a foreign country.

                             FACTS GIVING RISE TO FORFEITURE

I.     Background

       A.         Bitcoin and Ether

       7.         Bitcoin (“BTC”) and Ether (“ETH”) are pseudonymous virtual currencies.

Although BTC and ETH transactions are visible on a public ledger, each transaction is referenced

by a complex series of numbers and letters (as opposed to identifiable individuals) involved in the

transaction. The public ledger containing this series of numbers and letters is called a blockchain.

This feature makes BTC and ETH pseudonymous; however, it is often possible to determine the

identity of an individual involved in BTC and ETH transactions through several different tools.

For this reason, many criminal actors who use BTC and ETH to facilitate illicit transactions online




                                                     2
               Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 3 of 30



(e.g., to buy and sell unlawful drugs or other illegal items or services) look for ways to make their

transactions even more anonymous.

      8.        BTC/ETH addresses are unique tokens; however, BTC/ETH are designed such that

one person may easily operate many such accounts. A user can send and receive BTC/ETH with

others by sending BTC/ETH to a BTC/ETH address. People commonly have many different

addresses, and an individual could theoretically use a unique address for every transaction in which

they engage.

      9.        To spend BTC/ETH held within a BTC/ETH address, the user must have a private

key, which is generated when the BTC/ETH address is created. Similar to a password, a private

key is shared only with the BTC/ETH-address key’s initiator and ensures secure access to the

virtual currency. Consequently, only the holder of a private key for a BTC/ETH address can spend

BTC/ETH from the address. A BTC user can also spend from multiple BTC addresses in one

transaction; for example, five addresses each holding five BTC can collectively send 25 BTC in a

single transaction.

      10.       Although generally the owners of BTC/ETH addresses are not known unless the

information is made public by the owner (for example, by posting the address in an online forum

or providing the BTC/ETH address to another user for a transaction), analyzing the public

transaction ledger can sometimes lead to identifying both the owner of an address and any other

accounts that the person or entity owns and controls.

      11.       There are other virtual currencies similar to ETH that are stored and sent using ETH

addresses and transactions. Some of these currencies are discussed in this affidavit below.

      12.       BTC/ETH are often transacted using a virtual currency exchange, which is a virtual

currency trading and storage platform. An exchange typically allows trading between the U.S.




                                                 3
             Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 4 of 30



dollar, foreign currencies, BTC, ETH, and other virtual currencies.           Many virtual currency

exchanges also store their customers’ virtual currencies. These exchanges act as money services

businesses and are legally required to conduct due diligence on their customers and have anti-

money laundering checks in place. Virtual currency exchanges doing business in the United States

are regulated under the Bank Secrecy Act, codified at 31 U.S.C. § 5311 et seq., and must collect

identifying information of their customers and verify their clients’ identities.

      B.       Blockchain Analysis

      13.      While the identity of a BTC/ETH address owner is generally anonymous (unless

the owner opts to make the information publicly available), law enforcement can identify the

owner of a particular BTC/ETH address by analyzing the blockchain. The analysis can also reveal

additional addresses controlled by the same individual or entity. For example, a user or business

may create many BTC addresses to receive payments from different customers. When the user

wants to transact the BTC that it has received (for example, to exchange BTC for other currency

or to purchase goods or services), it may group those addresses together to send a single

transaction. Law enforcement uses commercial services offered by several different blockchain-

analysis companies to investigate virtual currency transactions. These companies analyze the

blockchain and attempt to identify the individuals or groups involved in the virtual currency

transactions. Specifically, these companies create large databases that group transactions into

“clusters” through analysis of data underlying the virtual currency transactions.

      C.       North Korea’s Documented Hacking of Virtual Currency Exchanges

      14.      In its August 2019 report, the panel of experts established by the United Nations

Security Council to investigate compliance with sanctions against North Korea (“Panel of

Experts”) noted how the North Korean government has “used cyberspace to launch increasingly




                                                  4
              Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 5 of 30



sophisticated attacks to steal funds from financial institutions and cryptocurrency exchanges to

generate income.” 2019 Report of the Panel of Experts, at 4.

      15.      The Panel of Experts investigated:

               the widespread and increasingly sophisticated use by the Democratic People’s
               Republic of Korea of cyber means to illegally force the transfer of funds from
               financial institutions and cryptocurrency exchanges, launder stolen proceeds and
               generate income in evasion of financial sanctions. In particular, large-scale attacks
               against cryptocurrency exchanges allow the Democratic People’s Republic of
               Korea to generate income in ways that are harder to trace and subject to less
               government oversight and regulation than the traditional banking sector.
               Democratic People’s Republic of Korea cyber actors, many operating under the
               direction of the Reconnaissance General Bureau, raise money for the country’s
               weapons of mass destruction programmes, with total proceeds to date estimated at
               up to $2 billion.
Id.

       16.     Based on information provided by member countries and open source reports, the

Panel of Experts undertook investigations of at least 35 reported instances of North Korean actors

attacking financial institutions, cryptocurrency exchanges, and mining activity designed to earn

foreign currency.

       17.     “With regard to the foreign currency earned through cyberattacks, according to one

U.N. Member State, ‘These activities contribute to the [the Democratic People’s Republic of

Korea]’s WMD programme’. Implementing such attacks is low risk and high yield, often requiring

minimal resources (e.g., a laptop and Internet access).” Id. at 27. The Panel of Experts further

noted that,

               Democratic People’s Republic of Korea cyber actors steal cryptocurrency,
               use it to launder proceeds in evasion of financial sanctions and mine it
               through cryptojacking attacks for the purposes of revenue generation.
               According to a Member State, cryptocurrency attacks allow the Democratic
               People’s Republic of Korea to more readily use the proceeds of their attacks
               abroad. In order to obfuscate their activities, attackers use a digital version
               of layering in which they create thousands of transactions in real time
               through one-time use cryptocurrency wallets. According to that Member
               State, stolen funds following one attack in 2018 were transferred through at



                                                 5
                Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 6 of 30



                 least 5,000 separate transactions and further routed to multiple countries
                 before eventual conversion to fiat currency, making it highly difficult to
                 track the funds.
Id.

      18.        The Panel of Experts noted that North Korea mostly targets South Korean

cryptocurrency exchanges, and launches such hacking campaigns from within North Korea. The

Panel of Experts concluded that North Korea’s “cyberattacks on [South Korean] targets have been

increasing in number, sophistication and scope since 2008, including a clear shift in 2016 to attacks

focused on generating financial revenue. In 2019, Democratic People’s Republic of Korea cyber

actors shifted focus to targeting cryptocurrency exchanges. Some cryptocurrency exchanges have

been attacked multiple times.” Id.

II.   Forfeiture of 146 Virtual Currency Accounts in March 2020
      (Defendant Property 1)

          19.    In late 2018, IRS-CI’s Cyber Crimes Unit learned that a South Korea-based virtual

currency exchange (“Exchange 1”) had been hacked. The North Korean cyber actors responsible

for the hack stole nearly $250 million worth of virtual currencies. The intrusion and subsequent

laundering involved numerous electronic communications made in furtherance of the scheme,

including e-mail messages and other wire communications related to the intrusion and the

submission of false Know-Your-Customer (“KYC”) information to various virtual currency

exchanges. These communications include wire communications that transited through the United

States.

          20.    On or about March 2, 2020, the United States filed a forfeiture complaint in this

Court (Case No. 1:20-cv-00606-TJK) against 146 virtual currency accounts linked to the $250

million dollar theft and other related cryptocurrency thefts.

          21.    The complaint also detailed North Korean involvement in the hack of another South




                                                 6
             Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 7 of 30



Korea-based virtual currency exchange (“Exchange 2”) on or about November 27, 2019.

Approximately 342,000 ETH (valued at about $48.5 million) was stolen from Exchange 2.

       22.     The investigation of the laundering of the funds stolen from Exchange 2, and funds

related to additional hacks, identified a U.S.-based email account (“Target Email 1”) that a criminal

actor (“Target Actor 1”) had used to launder funds from the scheme.

       23.     In or about December 2019, Target Actor 1 attempted to convert ETH to BTC

through a cryptocurrency trading platform (“Exchange 9”) which was designed to enable the

transfer of one form of cryptocurrency in exchange for another. Target Actor 1 submitted ETH

for conversion into BTC, generating a transaction ID beginning with 6918d31f; however,

Exchange 9 did not convert the ETH. On or about December 20, 2019, Target Actor 1 contacted

a separate virtual currency wallet provider requesting assistance with the transaction. Exchange 9

notified the virtual currency wallet provider that transaction ID 6918d31f would not be processed

because it contained funds related to the hack of Exchange 2.

       24.     The funds associated with transaction ID 6918d31f (“Defendant Property 1”) are

currently frozen at Exchange 9, pursuant to their own internal policies.

III.    Hack of Exchange 3 and Laundering of Funds
        (Defendant Property 2 through Defendant Property 24)

       A.      Theft of Funds

       25.     On or about July 1, 2019, hackers stole approximately 401,981,748 Proton Tokens

(“PTT”) from a virtual currency exchange (“Exchange 3”). (As relevant here, Proton Tokens/PTT

– like the other virtual currencies listed in the table below – function similarly to BTC and ETH.)

While 280,269,180 PTT was contained before the hackers could liquidate it, the remaining

approximately 121,712,568 PTT entered the market.




                                                 7
            Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 8 of 30



      26.      Subsequently, Exchange 3 informed the news media that hackers stole additional

forms of virtual currency in addition to PTT on or about July 1, 2019.

      27.      Blockchain analysis corroborated Exchange 3’s statements and provided more

detail for the following thefts/transactions, all of which occurred at approximately the same time

on July 1, 2019, and originated from Exchange 3’s wallets:




       B.      Laundering of Funds Stolen from Exchange 3
               (Defendant Property 2 through Defendant Property 7)

      28.      The entire balance of approximately 17,829,785 PlayGame (“PXG”) tokens and

137,793.98 IHT Real Estate Protocol tokens (“IHT”) were sent directly from Exchange 3’s address

starting with 0x60d6 to addresses starting with 0x52cb (“Defendant Property 2”) and 0xeda8

(“Defendant Property 3”) respectively.

      29.      Defendant Property 1 and Defendant Property 2 were hosted at a virtual currency

exchange (“Exchange 4”). The Exchange 4 account owning the two addresses was opened on or



                                                8
            Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 9 of 30



about July 1, 2019 at 02:24, mere hours before the theft from Exchange 3. The account was

registered with Target Email 1.

      30.      Target Actor 1 provided falsified KYC data to open the account at Exchange 4.

Specifically, Target Actor 1 provided the photo of the biographical page of a Russian Federation

passport. Target Actor 1 provided the same name to the provider of Target Email 1, but claimed

to be from Canada.

      31.      All deposit activity for Target Actor 1’s account at Exchange 4 occurred on or about

July 1, 2019, the same day as the theft from Exchange 3, and is as follows:

            Deposit                                           Approx.      Approx. U.S.    Deposit
              No.        Virtual Currency      Abbreviation   Amount      Dollar Amount     Time
               1      PlayGame                     PXG      17,829,785.00      $19,505.78 8:42
               2      Tether                      USDT           2,406.49        $2,406.49 10:29
               3      IHT Real Estate Protocol     IHT         137,793.98        $6,701.33 13:22
               4      Tether                      USDT           1,495.00        $1,495.00 13:28
               5      Stellar                      XLM         952,215.00      $98,198.12 15:08
               6      Stellar                      XLM           5,000.00          $515.63 16:07
               7      Tether                      USDT           2,495.00        $2,495.00 18:10
                                         Total                                $131,317.36


      32.      As stated previously, the PXG and IHT deposits (Deposit Numbers 1 and 3 in the

above chart) came directly from the theft at Exchange 3.

      33.      The stolen 9,064,558.36 Olive (“OLE”) from Exchange 3, shown in the chart of

deposits above, was moved to an intermediary address and then, at approximately 09:22, was

deposited at another virtual currency exchange (“Exchange 5”).

      34.      At approximately 10:29 and 18:10, Target Actor 1 received Deposit Numbers 2 and

7 (in the chart of deposits above) in another address (“Defendant Property 4”) held within Target

Actor 1’s account at Exchange 4. These two deposits were in a different cryptocurrency, Tether

(“USDT”). The timing of the deposits and Target Actor 1’s modus operandi of converting




                                                      9
            Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 10 of 30



cryptocurrencies, as further described below, suggest that Target Actor 1 converted at least

portions of the stolen OLE into USDT before depositing the funds into Exchange 4.

      35.      The 4,342,294.43 Yee (“YEE”), 171,145.04 All Sports Coin (“SOC”), 71,237.03

StatusNetworks (“SNT”), and 23,300.29 Cortex Coin (“CTXC”) stolen from Exchange 3, shown

in the chart in Paragraph 27 above, were all traced to an intermediary address starting with 0x1016

(“Defendant Property 5”) before being deposited to an account (“Defendant Property 6”) at a

virtual currency exchange (“Exchange 6”) on or about July 2, 2019 at 10:29, 22:32, 10:42, and

07:13 respectively.

      36.      About that time, Target Actor 1’s account at Exchange 4 received Deposit Number

4 (in the Paragraph 31 chart) from Exchange 6 in the form of USDT (“Defendant Property 4”).

This transaction was again consistent with Target Actor 1 converting the cryptocurrency based on

the timing and his modus operandi.

      37.      The 1,963.28 Reputation (“REP”) stolen from Exchange 3, shown in the chart in

Paragraph 27 above, was sent to an address starting with 0x2DB (“Defendant Property 7”).

Defendant Property 7 also received approximately 41,702 USDT from an account at another

virtual currency exchange (“Exchange 7”) via 14 transactions between August 12, 2019 and

August 14, 2019. The originating account at Exchange 7 was opened on or about July 2, 2019 and

was registered with Target Email 1 and no other identifiable information.

      38.      The USDT at Defendant Property 7 was sent to another virtual currency exchange

(“Exchange 8”), converted to BTC, and withdrawn to a cluster of BTC addresses starting with

1BHnp (described below).

      39.      The stolen REP at Defendant Property 7 was then sent to Exchange 9, converted to

BTC, and also withdrawn to cluster 1BHnp.




                                                10
            Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 11 of 30



      40.      The foregoing transactions are graphically summarized as follows:




      C.       Ties to North Korea and Additional Laundering
               (Defendant Property 8 through Defendant Property 24)

      41.      Target Actor 1 used an account at Exchange 4 to convert the various forms of stolen

virtual currency received into BTC. This tactic of moving between different types of virtual

currency, often referred to as “chain hopping,” is frequently used by individuals who are

laundering the proceeds of virtual currency thefts. Chain hopping seeks to accomplish several

objectives. First, it helps obfuscate the trail of the stolen virtual currency because the path jumps

from the blockchain of one virtual currency to another virtual currency.          Second, the BTC



                                                 11
             Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 12 of 30



ecosystem is much larger, with more virtual currency exchanges and traders willing to accept BTC

versus other virtual currencies. Therefore, it is generally easier to transact in BTC and hide among

the crowd.

      42.      On or about July 1, 2019, Target Actor 1 withdrew approximately 0.46306721 BTC

from Exchange 4 via three transactions.       These funds represent a portion of the Defendant

Properties, described further below. Target Actor 1 then attempted to withdraw an additional

approximately 9.53868454 BTC from Exchange 4, but Exchange 4 blocked this transaction.

      43.      Target Actor 1 sent the BTC successfully withdrawn from his Exchange 4 account

to a cluster including the bitcoin address beginning with 1BHnp (“Defendant Property 8”) and

approximately 14 additional BTC addresses (“Defendant Property 9” through “Defendant Property

22”). BTC cluster 1BHnp received approximately 80.86041444 BTC via 119 transactions between

approximately July 1, 2019 through October 23, 2019.         Defendant Property 8 also received

approximately 15 BTC from accounts at Exchange 3, Exchange 5, and Exchange 6.

      44.      BTC from cluster 1BHnp, containing Defendant Property 8 through Defendant

Property 22, was sent primarily to three intermediary BTC clusters and then to a BTC address

starting with 1DXbM (“Defendant Property 23”). Other BTC addresses and clusters associated

with cluster 1BHnp sent to address Defendant Property 23 as well, further illustrating common

ownership as the funds regroup at the same destination after being layered.     These transactions

are shown on the chart appearing in Paragraph 61.

      45.      As also shown on the chart appearing in Paragraph 61, for the approximate period

October 11, 2019 through December 9, 2019, Defendant Property 23 sent approximately

441.791834 BTC to approximately 14 different accounts at Exchange 6.




                                                12
            Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 13 of 30



               a. Many of these accounts were known to law enforcement as over-the-counter

                  (“OTC”) virtual currency traders acting as money services businesses that

                  convert virtual currency into fiat currency for a profit.

              b. In so doing, these OTC traders fail to collect the legally required KYC

                 information about their clients and the source of the virtual currency being

                 converted.

              c. Many owners of illicit funds seek out these OTC traders because they are

                 otherwise unable to obtain accounts at law-abiding virtual currency exchanges

                 or risk having their funds frozen, as was the case with Target Actor 1’s account

                 at Exchange 4.

      46.      From the period of the opening of Target Actor 1’s account at Exchange 4 to

October 2019, the account was accessed by IP addresses resolving to Virtual Private Network

(“VPN”) providers, in an attempt by the user to conceal his location. The VPN IP addresses have

been used by other North Korean cyber actors in related facets of the overall criminal schemes.

Specifically, over 50% of the IP addresses used by Target Actor 1 at Exchange 4 matched IP

addresses previously utilized by North Korean cyber actors who have been tied to hacks of at least

two other cryptocurrency exchanges, including the previously mentioned theft from Exchange 2,

and who subsequently laundered funds through the United States. Additionally, an IP address

utilized to log into Target Actor 1’s account at Exchange 4 matched the IP address utilized by the

same North Korean cyber actors to log into a malicious website created by them. The website

appears to target owners of cryptocurrency and solicit information from them.

      47.      On or about December 20, 2019, Exchange 8 received approximately 8.65658 ETH

that was converted to 0.15012721 BTC and sent to a BTC address starting with bc1qxsafg




                                                13
            Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 14 of 30



(“Defendant Property 24”). Defendant Property 24 has transacted with cluster 1BHnp, containing

Defendant Property 8 through Defendant Property 22. The source of the 8.65658 ETH was the

November 27, 2019 theft from Exchange 2, after being layered through multiple ETH addresses.

The request to convert ETH to BTC at Exchange 8 came from an IP address at a Hong Kong-based

Internet service provider (ISP) that has previously received payment via stolen BTC from North

Korean cyber actors.

      48.      Multiple addresses connected to cluster 1BHnp sent payments to a U.S.-based BTC

payment processor to purchase services from the Hong Kong-based ISP. The account at this U.S.-

based BTC payment processor was registered using “Target Email 2.”

      49.      In late April 2019 and early May 2019, several months before the hack of Exchange

3, Target Actor 1, using Target Email 1, communicated via email with another individual (“Target

Actor 2”), who was using Target Email 2. According to a website tracking malware submitted by

community users, Target Email 2 was contained within a piece of malware designed to allow an

attacker to execute code on a victim computer after the victim opened a word processing document,

giving the hacker the ability to gain access to the victim’s computer and/or network. The file type

was a Korean word processor file related to exploits used by North Korea against cryptocurrency

exchanges since at least 2017.

IV.   Hack of Exchange 10 and Laundering of Funds
      (Defendant Property 25 through Defendant Property 280)

      A.       Theft of Funds

      50.      “Exchange 10” is a U.S.-based company focused on the Algorand blockchain,

which administers ALGO tokens, a form of virtual currency. On or about September 25, 2019,

Exchange 10 was the victim of a theft of multiple virtual currencies in which hackers used stolen




                                                14
               Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 15 of 30



recovery seeds 1 to recreate wallets owned by Exchange 10 and its partners, including “Exchange

10 - Partner 1” and “Exchange 10 - Partner 2.” (In essence, by re-creating the wallets, the hackers

were able to direct the transfer of funds out of the wallets into other addresses and wallets

controlled by the hackers, thereby stealing the virtual currency from Exchange 10 and its partners.)

Additionally, hackers gained access to Exchange 10-owned accounts at multiple other virtual

currency exchanges. In all, the security incident resulted in the theft of the following:

                                                Virtual         Approx.            Approx.
                   Location        Owner       Currency         Amount              USD
           1    Exchange 10   Exchange 10       ALGO           9,612,652.0000    $1,922,530.40
           2    Trezor        Exchange 10       USDT             194,591.3300     $194,591.33
           3    Trezor        Partner 1         BTC                   19.6870     $165,804.11
           4    Exchange 11   Partner 2         USDT             144,363.8900     $144,363.89
           5    Exchange 11   Partner 1         BTC                    2.0285       $17,128.26
           6    Exchange 11   Partner 2         BTC                    1.9995       $15,996.00
           7    Exchange 11   Partner 1         ETH                   33.1211        $5,622.97
           8    Exchange 13   Exchange 10       USDT               1,931.7447        $1,931.74
           9    Exchange 11   Partner 2         BTC         (Attempted 1.9995)
                                         Total                                   $2,467,968.71

      B.         Laundering of Stolen Funds
                 (Defendant Property 25 through Defendant Property 171)

      51.        The North Korean actors illegally recreated 14 ALGO addresses within wallets

owned by Exchange 10 and four ALGO addresses in wallets owned by Exchange 10 - Partner 1,

and sent approximately 9,612,652 ALGO (line number 1 on the above chart) to one ALGO address.

The malicious actors then split up the ALGO tokens via approximately 109 transactions and sent

the tokens to approximately 106 different accounts (“Defendant Property 25” through “Defendant

Property 130”) held at another exchange (“Exchange 11”), as shown in the chart below.




1A recovery seed, also known as a recovery phrase, is a list of upwards of 12 words that when
entered in a specific order into virtual currency wallet software, allows whomever is in possession
of the words to recreate access to virtual assets within the wallet.


                                                 15
Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 16 of 30




                            16
            Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 17 of 30



      52.      One of the first accounts (Defendant Property 110) at Exchange 11 to receive the

stolen ALGO was registered in the name of a U.S. Citizen (“IDT Victim 1”) on or about September

26, 2019. A selfie-style photo and a photo of IDT Victim 1’s biographical U.S. passport page were

submitted to Exchange 11. The account had only one deposit, approximately 80,000 stolen ALGO.

      53.      In an interview with law enforcement, IDT Victim 1 verified that he or she did not

open the account in question at Exchange 11. The photos submitted to Exchange 11 were likely

stolen during the 2018 hack of a U.S.-based crypto currency exchange where IDT Victim 1 was a

customer.

      54.      The ALGO tokens sent to Defendant Property 25 through Defendant Property 130

were promptly converted into BTC. Of that BTC, approximately 208.1268 BTC were withdrawn

to four BTC clusters, which contained addresses enumerated as “Defendant Property 131” through

“Defendant Property 163.” One of the four clusters, a cluster starting with bc1qns6q7 (containing

the addresses enumerated as Defendant Property 147 through Defendant Property 163), also

received the stolen approximately 19.69 BTC from Exchange 10 - Partner 1’s Trezor wallet 2 (line

number 3 in the above chart).

      55.      Exchange 10 - Partner 2 owned two accounts (“Defendant Property 164” and

“Defendant Property 165”) at Exchange 11. Exchange 10 - Partner 2 funded both accounts

exclusively by ALGO tokens received prior to the hack.

      56.      After the hack on September 30, 2019, these two accounts sent approximately

1.9995 BTC to a BTC cluster starting with bc1qkr8m4 (containing addresses enumerated as

“Defendant Property 166” through “Defendant Property 168”) (line number 6 in the chart above).



2A Trezor wallet is a wallet generated through the use of a Trezor, a physical device designed for
securely storing a user’s bitcoin.


                                               17
             Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 18 of 30



       57.      On the same day, approximately 15 minutes later, one of the two accounts

attempted to send approximately 1.9995 BTC to cluster bc1qkr8m4 (line number 9 in the above

chart), but Exchange 11 canceled the transaction. Cluster bc1qkr8m4 sent BTC to one of the four

previously mentioned BTC clusters that received the BTC from Exchange 11 and contained

Defendant Property 131 through Defendant Property 134.

       58.      Exchange 10 - Partner 1’s account at Exchange 11 sent the stolen 144,363.89 USDT

to another account (“Defendant Property 169”) at Exchange 11 (line number 4 in the above chart).

       59.      The stolen 194,591.33 USDT from Exchange 10’s Trezor wallet (line number 2 in

the above chart) and the stolen 33.12 ETH from Exchange 10 – Partner 1’s account at Exchange

11 (line number 7 in the above chart) were both sent to the same address starting with 0x8bB

(“Defendant Property 170”). Then the stolen USDT and ETH was sent to an address starting with

0x742 (“Defendant Property 171”). The stolen 1,931.74 USDT from Exchange 10’s account (line

number 8 in the above chart) was sent to an intermediary address before being sent to Defendant

Property 171 as well. From Defendant Property 171, the ETH and USDT were sent to another

virtual asset service provider.

       60.      The Exchange 10 – Partner 1’s account at Exchange 11 also sent approximately

2.0285 BTC to an account at another exchange (“Exchange 12”) (line number 5 in the chart above).

       C.       Connections of Hack of Exchange 11 to Hack of Exchange 3 and North Korea
                (Defendant Property 172 through Defendant Property 280)

       61.      As previously stated, the stolen ALGO tokens were deposited into 106 different

accounts at Exchange 11, converted to BTC, and withdrawn to four BTC clusters (shown below,

in light green lines).




                                               18
Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 19 of 30




                            19
            Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 20 of 30



These four clusters are connected via cluster 1LEvp (containing “Defendant Property 172” through

“Defendant Property 280”) to cluster 1BHnp (containing Defendant Property 8 through Defendant

Property 22), which was involved in the laundering of the stolen funds from the Exchange 3 theft

as described above.

      62.      Cluster 1LEvp (containing Defendant Property 172 through Defendant Property

280) is also connected to BTC addresses previously named in the above-referenced forfeiture

complaint, see 1:20-cv-00606-TJK, and attributed to thefts by North Korea. In spite of the actors’

use of VPN services to mask their location during this theft, law enforcement was able to trace

logins to an IP address within North Korea.

      63.      Ultimately the funds from the thefts of Exchange 3, Exchange 10, and the recent

thefts attributed to North Korea, see 1:20-cv-00606-TJK, were laundered, at least in part, by the

same Chinese OTC traders operating at Exchange 6 as illustrated above in the Venn diagram.

Notably, there are three OTC trader accounts that received funds from each of the three events.

      64.      The addresses contained in cluster bc1qhmv7k (Defendant Property 147 through

Defendant Property 156) received BTC from Exchange 11. Cluster bc1qhmv7k funded an account

at a U.S.-based domain registrar (“Domain Registrar 1”) that registered “Website 1” on or about

September 26, 2019. The same day, approximately 62 new accounts at Exchange 11 registered

with Website 1 email accounts began receiving ALGO stolen from Exchange 10. The username

portion of the Website 1 email addresses appear to be a random string of characters, as if

automatically generated.

      65.      IP addresses logging into this Domain Registrar 1 account resolve to a VPN service.

Target Actor 1 was paying for services at this same VPN service with stolen BTC.




                                               20
              Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 21 of 30



       66.      Open source research shows that Website 1 appears to be a restaurant in South East

Asia. However, it is a common tactic for hackers to squat on a legitimate business’s web page or

make one unbeknownst to the business, in order to provide cover for the hackers’ nefarious

exploits.

                                    FIRST CLAIM FOR RELIEF
                                      (18 U.S.C. § 981(a)(1)(A))

        67.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 66 above as if fully set forth herein.

        68.     The Defendant Properties were involved in, and traceable to, a conspiracy to violate

and substantive violations of:

                a.      Title 18, United States Code, Section 1956(a)(1)(A)(i), that is, by

                        conducting financial transactions which in fact involved the proceeds of

                        specified unlawful activity, to wit, violations of: section 1343 (relating to

                        wire fraud), knowing that the property involved in such financial

                        transactions represented the proceeds of some form of unlawful activity,

                        with the intent to promote the carrying on of said specified unlawful

                        activity;

                b.      Title 18, United States Code, Section 1956(a)(1)(B)(i), that is, by

                        transporting, transmitting, and transferring, or attempting to transport,

                        transmit, and transfer monetary instruments and funds from places outside

                        of the United States to and through a place inside the United States, and

                        from a place in the United States to or through a place outside the United

                        States, with the intent to promote the carrying on of specified unlawful

                        activity, to wit, violations of: section 1343 (relating to wire fraud).



                                                  21
             Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 22 of 30



       69.     As such, the Defendant Properties are subject to forfeiture, pursuant to Title 18,

United States Code, Section 981(a)(1)(A), as property involved in a transaction or attempted

transaction in violation of 18 U.S.C. § 1956, or property traceable to such property.

                                    PRAYER FOR RELIEF

       WHEREFORE, the United States of America prays that notice issue on the Defendant

Properties as described above; that due notice be given to all parties to appear and show cause why

the forfeiture should not be decreed; that a warrant of arrest in rem issue according to law; that

judgment be entered declaring that the Defendant Properties be forfeited for disposition according

to law; and that the United States of America be granted such other relief as this Court may deem

just and proper, together with the costs and disbursements of this action.


Dated: August 27, 2020

                                              Respectfully submitted,

                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney

                                      By:            /s/ Zia Faruqui
                                              Zia M. Faruqui, D.C. Bar No. 494990
                                              Jessi Camille Brooks
                                              Christopher B. Brown
                                              Assistant United States Attorneys
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-7117 (Faruqui)

                                                     /s/ Alden Pelker
                                              C. Alden Pelker
                                              Trial Attorney
                                              Computer Crime & Intellectual Property Section
                                              1301 New York Ave NW
                                              Washington, D.C. 20005
                                              (202) 514-1026

                                              Attorneys for the United States of America



                                                22
            Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 23 of 30




                                        VERIFICATION

       I, Christopher Janczewski, a Special Agent with the Internal Revenue Service, declare

under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Complaint for Forfeiture

In Rem is based upon reports and information known to me and/or furnished to me by other law

enforcement representatives and that everything represented herein is true and correct.

Executed on this 27th day of August, 2020.

          /s/                  _
Special Agent Christopher Janczewski
Internal Revenue Service-Criminal Investigations


       I, Christopher Wong, a Special Agent with the Federal Bureau of Investigation, declare

under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Complaint for Forfeiture

In Rem is based upon reports and information known to me and/or furnished to me by other law

enforcement representatives and that everything represented herein is true and correct.

Executed on this 27th day of August, 2020.

         /s/                    _
Special Agent Christopher Wong
Federal Bureau of Investigation


       I, Thomas Tamsi, a Special Agent with the Homeland Security Investigations, declare

under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Complaint for Forfeiture

In Rem is based upon reports and information known to me and/or furnished to me by other law

enforcement representatives and that everything represented herein is true and correct.

Executed on this 27th day of August, 2020.


         /s/                    _
Special Agent Thomas Tamsi
Homeland Security Investigations


                                                23
       Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 24 of 30




                                  Attachment A

                        PROPERTY TO BE FORFEITED

Funds associated with the following virtual currency addresses and accounts:
 1   Order ID 6918d31f-097c-4afe-8d06-054dd38a34ac
 2   0x52cbb6be7ad204904486f89e264029c94525966d
 3   0xeda8b016efa8b1161208cf041cd86972eee0f31e
 4   3QAmBJmK4PbEg1QeKoVYWcP5LGUsjRodcb
 5   0x1016b7835d409692e02ed2035e053fbfb4602982
 6   0x46705dfff24256421a05d056c29e81bdc09723b8
 7   0x2DBC0f6B71e341C7Eca01c5287Eb57AF3038A9c5
 8   1BHnp77MqZGGFaCGQ9J4GhLstPUeBshVcc
 9   bc1q9zlw8sp3qs3qtp9mswg68g073x65lm7v02ta5r
10   bc1qpnrkqlyznqdw4qpuzzpnqzknqsjxychct9dq7f
11   bc1qz00xgh24knenhar7adx3tu0lfe6fk99n7w05q7
12   bc1qx3umk9rwzl80z0qyt49ajec4ev36h8jrdy7ghn
13   bc1q2cf3hammnfw3dlh7rsmpmmqyvhlpfq4n2hys4p
14   bc1q8cn703h86phx6rnphx7wjq09lsahx8jcrs5ued
15   14LcoKEFrtnGzCSabNZneJqRg2zcFvTRRw
16   bc1qk2h3tgx5mspv9vjh08lhjfqq457jdkcu5vw64m
17   bc1qllhp9pkpkae7mdw3n0z2u2znjv4f9k5dvyyyah
18   1As1nMhxhnN3HM9xK5DPmBS4A8E9RgXZXT
19   bc1qh5jnylxv5030qhrls6j6uu4cufg0kjnk9psfgu
20   bc1q87cxpu5cgq07ywkyv68tcl6tfykpf2kdzaawh9
21   15kNzXrVhZ7ZJ86GLyGCUWjDM1EYDNjiSz
22   bc1qnzhecl9mwc6nv9plrgm9hph7ldm0egjhsa80gs
23   1DXbMUZwLea1jiYay1CaCNvYwR3chmVfvf
24   bc1qxsafg5y5tnt7w343tec8l4mehzwhkkqwzvv5yf
25   DCRKBSHNTY7OCZ4MTR5MWXETALEQ2DEK6SCRX3ROMLUCHRFXBZ2D4YGJUM
26   D6OVTBZHNIJTKO5YHKKA3EK4ZXSGW4TVMXIAGY27JVMWZ37M7GZRC2MU3U
27   D4G3AF7I5OVF3KIGF6QBHHMAICG5CWQSW33NBCKUGKZAXH4BISPMJDY42U
28   CCZMHKP2AFW54II4XS77YBXLA5SLMRXHQYRRFRZA7IE43YWDWFZYF3ZTNQ
29   DAQH7K6FCKAWCSSI3LADZQXCKDHPOHF53CH4FT4EPZDHPCMM3SQEFAAX34
30   CLTKYQRL3Y7JEEKGMFMJCX2JGHDZICNZRMTJ53IBYFLPWBHFY6H6IODURI
31   DANFVITT5NE5RTP2F5SNOBVNY27ZUFRMAZCH7DNL3RUDITC4H5F63RCQRM
32   D6KLGE5R77WMGKMHBQNR5SBKRVSVJPKVFDZZCCS7J3LQBS4TN7HKHHTTKE
33   CUSSUT6CAIUUCUFG52ARUJAYFWNYR4WN6OGAIWDL3GIE4GA7MTGNW6BQKQ
34   D6DYVN6KI3XNWAPOTQHPE77VB2AOVIIUXMM7TAYKPBQFGFTP3WP2KGE6AU
35   DBYE2VOKDSI5PJUNBPWZNTWSKRHU5NB7OLABDG7EQXHP3WUH32DUYAWFFE
36   CUEENNYBXTMZXD74HDNONFYNNSI6ILB422T2KRGELY7PPQXMBUN4OKFRP4
37   CNYSZPI5M3APBKGR2XY3ZIYCF4VWS55VGK5UD4YM2H3OP52AEDO26NAGWI


                                        24
      Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 25 of 30




38   D4KNLVFGLJXX7ZLN43PUEBVQQSXZCRSKUKU7J54ZZFDF23SPUA46DZHN2I
39   CZJPZAOJVSUFKLTJQYVBY6N7ZIMGIVIGTMWHVWYFRA43MQY4753ZF4JJKQ
40   CRF5NGXVQTETHSF73XWLMIC4MJAIQWJMWPM4PKPI4RVYT2I25OLCFJG5PA
41   D3VWEM7UISBPKO4W2IEQ5PH66GBSKB73ANWZ6D7DMWUPC7PZYGN7KS7N4M
42   DBNG6IDQWWBXVFTSNBCNHB3JVQZ7TWRO5FVUAGQPYD4AGZGGQMCUO3XI3I
43   D47R53JAUW7ZSKYP5BFT4V7SFTSBD65BFJH7C6LAC6ZQFWQWVBNTG7LQ3E
44   CWNF7XCDPYS3WSX4ZRWJPURTYPW2IB5OEV4GAQMDKKAQZ2C27FHATGYGLQ
45   BZ4O57CAYVH6EYUKHZNVEGPTICFFGVIAOQCYKXZLZJIGFGZGKU74VVHRXA
46   DADW2L2XBZBBJNWJ7LEBNDGBIEQXYCQLINU6HAJNH3GUXEQN4ZNUPI4BS4
47   DBNNBKS3ULMJS6FSKWOHF2U6ZHIAT5VJLEWM2ZPUGLOCL5SDIVUKJRPNJI
48   CXQNFOTJZRMJEGHQ264Q3DVKDITP6XCXEGVVGWSYQFADPKIZI5332FRU5A
49   D3PLK6HOOXTM2LMRMTXAL2SSD2KGWBQAP4HEH5KNJ5YD5YJ4WUW3YXYGM4
50   D2C7ECOPJYOF4RQRL42THGXMNZO63FJBWMPCTHN2FJYMDXNDWLUV5564NI
51   D5HJ2JXFYBMER5AF7KECCB4BFQLALBCEHUNGKCWE7C4QIX4M4PBFSSD3DQ
52   CVVIHBHVJGLDQD6ERJIYY5MZ7VQOJF2KXFI6URUGPFMJNBU5VAKCZS3VIQ
53   CTM6PDELXLAYJLVZY4NH4CUUIW7QPGRYY4EDCAZELVWNNKNMDFVYB56VOM
54   CJK2LWFPIAAFRS65UDMYNBVXHYIU5WSTLV6LZQNQM6UGKIKPC4KX2NAD2U
55   CSAUJTTXE2RDEDP363ZCD7NKGBN3LTUWNDER7TOPKLL7TRK6CFF2XNVKL4
56   DA26WFJD6ZPQW3MGPDSFNIKYXPXCURRG43DYPMVJLZCRA23IWZVT4LT42Y
57   D7LTCFSH7XJZQW7STL5USFGAFKREGYD3A2L33WIUPD5RTGWEE35YORTFII
58   D2LEEU2YOGB3S43VTRHZLPJN5MUNIYH4YPQ6BHE7KQBXJLKUHF47Z6WG2E
59   D4XWPOKN6DZLUV6E4GYB2UL4N4FCGI3TXQWDCOWMTPM373GBW55XDOJIKE
60   CI2J4IJEK3SYOTPZMDKMRXBM2EYQGB6IIRDNJCXCNSSINPZYQKA5PSFIDQ
61   CQMTUOGANIIWVB363R4Q3Z4D3WHEUQ6FAQPFKDB6MNWDE3EJ45NNNLHIT4
62   CYEFCWI2LX45XP33KYMCEVXYRD7GZYZJZGA3VIZQEBMDL4COKUEFRADPFY
63   CYZM3UXFMA3BUKOTG3OMVZ2NUO3UG53TG3AVAPMV47WSISU74LG4GW3RBY
64   D3IQLA3YSSFCKHWE225666SR6XDJOSAJYBP34QFDQQNLCP6ZWL6U5DSI6M
65   CIO33QCAX5EDDEDX4R3BW4KHRJBXLRU67XJ66VTMXJWPG7LAJEYT6IJEWI
66   D2CO3KW2KDTJMYJ7CHXU7N7BSETVJORCZSUAHZEGQJBJJ6OGAN5OOZYAHY
67   CXZ6HJZKKSTKHJHVVAFQGMBUESHFYB2ZI3IVME6AYJBWUSLGUTP3QRQOZ4
68   CKGZTGNSSAJ4SGYOZOQ57AHR5CQPCCAYHQIYO64C2VAYJZVCUASPO422GE
69   D2S4RV2U5CP3UFY4ROIHKOCJZEZ6EXW43KVIJQXZ53UVUX45FR3KC7J6WA
70   CIYUUUWUFUO3KOU2XN46EV6DE5KIAF6UKNR5F4H3NVOYPWCX572Z5XABSA
71   D52ZWKZYL5OV4DACHQXFQ2MF7Z4RVVYBZ7XPOEK2AVRRNSR6LVVPSNEMQU
72   CHCWVJET5CNBHVE6777JVDLGCPUTES6PQ65JHGFT2AMJQHSBKQUFF5BEQM
73   CTLOI5VNBZTRGCSHZ4VSVSCWOUYCK42Z6XD3N4GLEQPEBJTG2S4GXT7GSM
74   D3M2TNEBRVCOVGTIRD5SNVVOBZPI7RCS6OL5JAE3XDBHPEJCQLBWFJYNFE
75   CXZ45FS3KXXGKNGDQYESCS7F6P6NE34FFFZZUBD4V4GD2S7QUUW3IGPHSM
76   CZOI6Y52ZWD2FNFOUGZJM24PCSMKYZPDJ4KCUH72NIPV5435UHSQ5T2NGI
77   D4A5RKQ7YZNBQ74U2DZ75JDG3E66IRCUKQSFWV22JH3A662CVK7BUI76LY
78   CX5EQ2IBGB35U235BC7SA7FNAKBQEREIZ5DBHXCVZZUNF4XTOUVR5FS3JU



                                  25
       Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 26 of 30




79    D3K76QIQJWN5ZNLSW4ZZCSWR5CZMLYRCIFSU3ZVVG3XDLKKNQZSRRZPDR4
80    D325OBHIQ2CJ6JKF2I3GJWDL5NKVC4ZT27FSWX3H4U64QVGPMRQVEODC4Q
81    CWIQHIZ6MBDZ76QYTAAWX3Y2Q34NMMBIVVB5E4RSEYQP75LMNYBFUYLAJE
82    CYNFLBP6VIT4JSK6QRYAU3O7THPOXDWLGEH4VLRMABLS5NRNMPRSAAWS2U
83    C7NA45LM4JUYLQWPIBMC5MB6CQMX2IYCGQSJAOPCXUUMWCQBDNTTXUSIDE
84    CPANMWE6Z4Y52DHDFRDGGNYMAXV2FROFEDDEZC7P74ZS7CZVK53T4QTWS4
85    CWBJKZKNW326HB6KJ2UAL3M7UNOFMVAV2ZJPCC325EKYKWCFCGKRX2TMGQ
86    CXZ22XE2N6ALFPLYLOTQKXEBP2TG7R6JNTOSV6J5MXRPGVYYNX36REXJKU
87    CVNDGR3MVJRILZ4UCBCTRFCCQ4PV3FL3C3K6MJ7JVIQHWREKJX64LSCDUM
88    CNMYEZKLIFG3WA673H2JPC3W5LUYS2ROIBKS7P2NN4SABXUF5G4MMGHVN4
89    D2GBI7YXHWHPI6XG2DJIWHNQHGTYYGSVECVI3ROWOFNVOGKPBXNXQLGSFY
90    CYD5HSI4LC74R7DRZNRBQNS6Q7ACNCOSO4I5DTMH5AK3XQJPNOSBNDYDPI
91    CQ6FVHAG2M5JDS4OILOKDXCDU35B763Z6C5B7ONHRZ6DLIGTX54XCGLWP4
92    CZOAJAYS6MT742KH73RPB7QB2NKWUSZ7Y3BU42JRPMO65WQ6KEYM4332SQ
93    CZZHZSSX3UL2GYV4SPB4WIDRRV67QN3VN24D5YA3QZJDPPGKXDGNFHL25U
94    CW2DX3G2HDDYRP7KZS7CPMCUFQTODTYJPKUJA2ZGA65OOF5K7I7PJLJGRU
95    CVVVHGHMFPO4PXC5JQMYHK7ADRY5D2TOPSSRHRO5QLORRNEDER6VN32Q24
96    CZ6KBPPIGHDBYWFPJIRRAXRIN5KQXXBTWKDOUBZ2PWU6Y7ZIJH4E4UDWNY
97    CMBY2EENNVKEFU5USWCM7UGMHLKPXLOWG5HI36MPRAKOS3D2MOUTE5M2DU
98    CYAM42TJ7SS3XHPVBVKFT7RVZ5SJXFFBXMI73TB7WYDIIPVPBB4ZBDMMWY
99    CYMNKNYWZVVU4ASE56CIOYILPKNJIIKN5MKXJMPALTJGVPO6TBQED4GHWI
100   CHOWLPLVNA3BZ2GNXJZV2BCR7XAPX4DP7RCX7I532LCGON44SB4ROLC3KU
101   CNO2ESTI7WKYHRLV5K2TB4QF5P65TCH3ECL6EY4ECZDIJWAEPNTD6BYJJQ
102   CYHRSCQUMNC7WVLMKQK55MHDMJKYG5BPE4UNR3WZRYM5B7CZWMVHNNUJRE
103   CJZUPZTH7RJ6MUQKFKYJV6IDAFM2L5ZJSYHDUT3GIKYBM3B7ZMVCHKF5FE
104   CU6Y6THUUQZR72J2BQ3P5PVXRFLNHRZRPZZ4YUZQAPGVZ3G7PJZBLVWLLE
105   C2QDN2STNZIZKFXNXY6CBS3HWU6B6CDAXIOE3PADOVCNH7YNEFRGZPZ6E4
106   CSWL65ZFTFLSS3UMOODU3GI3FKOE2EKOZY6ON64U3XKILWR322K2D2OEFI
107   CTUSJ4XY3WMD4NZHVIRPCRPLZATLJZQFAHJC72KSEMAHHLDHMPR7KKAQB4
108   C3WYI3ZP57HDGQMKCY2SXUP7LZGKGWKAPOF3NEESHKRXAESXHWMAUY7UGU
109   CO2QR2XZAMIKECXPFL4OFFP527MAV3LXPQFVRWO4J7ZAICICIRCABCG2TQ
110   CSTQDBDWCF5SWQ22WBQXK2VGGEX2DCR3OQIW3KTOFNIR5N5M6W6RW6D67Q
111   CY4EB7MBUCMQWIV3Y3VAZDYWKNUZKIRJCKB3LSUXMJF6WQZ35AEH3L6NWQ
112   CRLVEC74LECHRNAVRW5KJZRSL6UXCBVSCGB3BF77MSXOKMCCG3DQDMJNRY
113   CRRJ5CREC7RQJ4S5USSHTIPICVTMWXDQHZ4LRJJPALW7LAH5KNP5PQX4CM
114   CBWBXDJAIALZV6YUZZY3LY4V4PRNAS5QPOD24HD4N5JSQAU3I2XZC7WVGE
115   CGDMC7ZN4WWCKAGJWXPCFGSVMEXQ4LVFMVP5I75HGVIMRRO5V4ZKFSGMW4
116   CPFQSWGCU4EAUFW4VIPIK7XOYAXGBL6YWBPRKRLP6E7SHSPO5ZYX3QLQQE
117   CVWRZ4LPPU5PNPU26BLXYUVSYJLPLPF7TMRQWAOQIVLWXSBMIXUOZL7TIM
118   CLV7CWXEFJUR6373EL4AI3IOUK5ABF57IBXGJEQT7QK4OPH36YGPURW3EI
119   CZERVM2EK2CSLV6OHQL4JWSAIOCRBT362WSFP73KJ3UVB2LLBVW4HJM7AI



                                   26
       Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 27 of 30




120   CRBXNJRTE4DCWVOS5XAK5SQ7PUG4TF5FIJ52VLTV47SYUKAZC2GLG5OEVA
121   D5OSU5G4ZQBK7CH2TKVAUCSSQGJ2NUGTDKCQUUA7U7SKMHS2FZQGKFJ3XE
122   CJQU3R7PDR7RI4DFBO6NTTMGIZHV3C3M6Y3SNVFL7PKFTWCC533DPNFCUQ
123   CL6TF4ECREQ5QEV3MPRIXPS6NOZ3BWIAVASAM2LZJMNODBALNPJPGOLPGE
124   CXS2PRGINQWZIL4YZCOJOUBJRHGG4DHT55X6W3QW7RPFVYXDQC33KAAFKA
125   D3YUGJAWBFCAG3XHVYL4X5VKSLNHLXD2LNKLXFCMCNK6QUKVGIOCQAPIBM
126   CTSLGWCHGT7WK4KHV33T3YQBQZIUIYN5O2UHZYWJEXKNFK3TVX6SOWJUHM
127   COQE3AXY7IBHWJS2T7EWJX5D4D3XF4J5LFQJ44XMFB63B6L4RIKB2FY7OM
128   CSNYBUJPFPO6LPSNW5FV4LRWQDY63C2JV7ON6YOTZUQP7X24HBAJUFOB4I
129   CWF6VMV4EGAGD2UBYNKLM3373BSVLRTS4CYSJ5FSMGBKLENGHXBMDHFI44
130   D2SQTR4G6TPCMA3V2ICHTRWOZAPLZCFZUGUJX7YIWJK4D2YQWH2YQIEW7A
131   bc1q5gv9fjpxgqurzzekhnpqa6pnq98uhu0wumcnzh
132   bc1qtdgp95m5x7w4hryp4ctazf55c0hwu8vkw6s4c9
133   bc1qwm0dy7wkwnkkwvfgejxd3geaecdsj8l343at6j
134   bc1qw0e7ls4ttus9r6j32kn8078q7sgqzletuvzxa2
135   bc1qhmv7k95xhca2x7h20yr7qmc0kvdfwqwlfs2cmv
136   bc1q9xsunf8dqewcujyjt2pyz24nznjkwm29569wqn
137   bc1qfvgfvckc8dykn2dee4r40g478jcke6k3gsxwy5
138   bc1qhvwnql30la8zekeyd6sq6w9gultvacfmf0x952
139   bc1qvhp33tdgpdmqcwfztsz8rjgr8ygjcssdpld68x
140   bc1qf57cnnl55ar8ae2zm9wrgrpz7z8t3e3vxmyq0y
141   bc1q788lywseynl95asx53t652jlzwmrmj66qdakaf
142   bc1qlrv7qfwxd05pq3jvlqfrqf33vru7efrwt8le7n
143   bc1qnnre8nu263wn8yrnc0dqqv48530mzn06vsg5vk
144   bc1qlm409u5cegge54uxgyz7f7zn7v8cc49fmtzwwq
145   bc1q90sjl7ykuwcyrkl5t3zexpfv0dqtm3923eqhxk
146   bc1q3z8w5jmgzdx9nfnjv0xxtvqe354t00xppceaum
147   bc1qns6q7kjewls42qaf32pq4vkn6p5746ut602t5v
148   bc1qzywf80ap334jvjfscqjvfuyyhypxteal2w2s3j
149   bc1q3lfcz7c3uw34825chdzu0eqmvcp230glfcqc7m
150   bc1qhtj78mlqv6a3ey0232v2kypq8m6udhy670cl7c
151   bc1qwldjepv2p6md583xd4jy4hkrhyar320a9n4sdz
152   bc1q5ds8sjtk8vdzzlkrpyf5zuw9txlujan44ny525
153   bc1qnkhzvtwcgt967uttmdg9xr0rspk8ehqcp9yzxc
154   bc1q9ecf5qkmza7nym4c593ktr4lnruyk5q7alhxmn
155   bc1q6pdu9pcdeqzsr00m3s5jy8988qp9uaypvgh4f4
156   bc1qte606xucpptfkdctp0pmmxe5kdk9g03m32cvvl
157   bc1qxs6gz66e4rz37cw78zv6qugexs3t5mk0enmf39
158   bc1q7tnuph04knh40dkphp6cktakq56usnqzjkfdxn
159   bc1qefc3hgtwszqrl8jlkauewshc5t60w72tz00ktk
160   bc1q4h47x948cgwuyjtdytjyr974udr2y4jvlldg05



                                   27
       Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 28 of 30




161   bc1qgwqjy3ens22ecl2em5en7cqfdyl2mfrylhnqhf
162   bc1qy24rqhjsca05gmn4s4pmg2gqwv0ydehprp3c7s
163   bc1qe5n20acas6akpn2g0jxuk3vytjkvt4jh2thf4k
164   User ID 37312566
165   User ID 37039524
166   bc1qkr8m4wvndesu4v92ulnyxeug4yta3nyamye24s
167   bc1qyauwwxkjwq3rq0vyj79s3k3xlllvt2fy7wa9zk
168   bc1q7ckw4s5jra70f3t0cfm99vlx4j0ewym0snanhr
169   0xeb0e94dcb4a8be477e11ca35b043be4b301f735e
170   0x8bB65FB263585D04a139D4213CC6A96637FD1Fc5
171   0x742B115424Ccda93d9228cA9aa56ec2442b94CA9
172   1LEvp3YQYERyuDSpV7bHAgqHaXhxDme59R
173   1ANKiPsYo12uek8nKPermBTFEHK8tVcT22
174   1MfqK7q7YYYGnzCQpkkgwsr1vvGBpF4Gp4
175   12YcetmDe2mWeRQhF6GKixFqDxxRdoSHUw
176   154Z1J4Lf7Fedsqx6bNxs7CVhLQX7LqJVt
177   13PCPwJX8aLWKq9hJqcaeFTFubE7WdnbBN
178   1JwueJtsYonmkyfmaK5KMZBgVZz9nPBuac
179   1Ya3Vv1si13TayfqhTH5ueVpmZdt2iPzx
180   1LzKztXkfDZYkH1qyHyBTb6yn4vQzysHh8
181   1Ee3aNyosfXVtgGPjsR2nM2qUfqFKX6LzE
182   1CtSWX7f8i2Lz91gfGFL67i1nxG5Prn4rR
183   1NzecyhqEx9YFL8brpnFw6ermEfsEayDt2
184   1EPeNq1P2WiWamEGwTZ2U4jCoFp1SWhCAp
185   1K8WCS2Hkh61NQZfRfH9mn69GMYV5qRwym
186   1M3NpgnpbazbcYFTVz5f1ThtPMSHMvQpUF
187   19m1HvBscdHjux66CUoPEyiyp7PM9GxcKQ
188   15voECtiu2K4nccwbMYwpWuUij8Jp3Wt3r
189   17T2TijGn2f4basCSMdRHZn8eMaDKQPzuJ
190   15kVYmnKkU4XkDmgKEic6YKXWotLwkn6Zj
191   1MT3gfWChDNWJYJ7PMDDxGd9ttBHBm5Aci
192   1GsLNuub5FT2QkBw68VZ8N9nJ53WTVj6wi
193   1EMgDFko7FYGpfqY8CkE1GPGVRCvZTuiAW
194   1Kd8GwUWAhJcskDhcXhP8b2yTk22tWxeQX
195   12khRBotv54N235dwyeouYfYRnR8f5ePM8
196   161MfHMaPMP1NeY48XHuiq57gavJQmASEe
197   1Z5KPQEj7vReoVHFc674QuS7LWnQ4sRaa
198   1EXnSic4ZsD1d7pjt6u5Xv7zK3BCm4rwvZ
199   121J5XRTBSrt5783jW55HzXvEMHmPAoTRZ
200   188jjzHMzW5tTabZe8foCpD4rrBq884Mwe
201   1E1akxCiziVymLK7gUod2XkeGWwrWbzp6s



                                     28
       Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 29 of 30




202   1QGAGP93w4GjQGGCCqrjfCow9D9TcwYhs1
203   13W9T9kj6XDpHpvygKbzxJvVQkW2AwnTb9
204   13coFqMThfJ3HAUh9mu8smskHEK93Bu8iB
205   1RCi3TWt4ikPny356HbJDv5t6cFc9j2JX
206   13ZgSjJ2G7JewHUnorLn5v23eoiDBsbMAa
207   18bgaesGQtGDvXThhThR65skk3g86ye135
208   1418puf9SVtQNzVF2P4Uw3mB4c9rULqabq
209   1Dvvir6yhwWbXCDvQXYRsWNcp8CTpUHPMx
210   1AJEwAZosXzuKrYM4MsHYcULofqDaMdDtU
211   1GhEJdP4GyiEABBiBse6tbe128QPfDG9rA
212   1Gkc68BLTuUitkuP41Z1PgxJBwb8HHZtuA
213   19duo2vntPtnjvq1MRS19LKgmJ4Jrj4bQD
214   12Eg4vXMcYgZLrWduymy8EmsUEK2etG9Jj
215   1BQFtGbQoz3gmV1WvEbZamPj9bPEuJLLsN
216   1KEmCvVw4DGhSxgZ5HHCw9b57kZ61Mn6Rc
217   1NZgueXDQUm2hcBCnAApNUwsqPAPmVx6PY
218   1PdRxEgyS4exU17Skg1L9Kh7FmRZxKFHCR
219   1DpuH87nZfwnWYwrxuqe5dhW5DxJsL3LrZ
220   1Nzu3Jby4mtDMREm3aaWGNbqRc3h4CqD3X
221   1AHr84HcNj7U75DntNTZVJvx2ShAAE5SC8
222   1GCdjgqnZ7jJ4tKZLftrwZQGWHnprTDj1t
223   1Fmn17TPqAmCpXeUJFASxQ1s9AJyP5iPV
224   1JJNhoRBnB1dsZZJMJ1m6LtEdgtoWZfa3J
225   1J6H5YAJ5VfrCJnpwVpnPpcoWcENRZFtYs
226   1Eg1w9Nnf3JS7FC5WLFrpqdaoxfpUqCrWZ
227   1AeuzJE4Gr1qSU7EYXWEKaREPsGFLBHye5
228   1DJ3dNyUcRbFRC58VGF8GR8RUR6gc3jVWg
229   195VRNyucLi4uLfMQj6QSXWLVCFtT7wg3f
230   16ePr6UqtE8M3s3WQvxR8P3QtdjXRhxKfg
231   1MbAYj5FEv59tgTxFDfRDvuPrgPJBixMqM
232   18Nh9RZpZDp3PVP64x4iaJKgejY6XagNX5
233   1G1bxjmWfjpA3NDixT4U8QEyvtNyQxYLhG
234   1GZ3B6dYLtt8k7GUZxWhcGA4P2x5AvinYy
235   14PxGCQDgrZtVG3MvpecXbqWZZknRqvf4b
236   19tbULYdzocrWhY1rBJXxn36oQrx9otqZA
237   1LMumzf4KgPdsRHC2aSvgz5136Tt3HVqrB
238   1QFaLxx9TGmH6nS9ZTcJJwTtJd6Dr7gHi8
239   1FEUR7gYNo62GZLfZuF1AoCo7k6nNV3oNK
240   1A5dVQg4xBnBhdbGECdJ6tJL5AVNBywS8V
241   19ZYnDYCQSCSLZqCv9PV7iQa5dwcnFfLmC
242   1mqZLJbqQLVHye9AdHx2q9DeeEGnx1Ucq



                                   29
       Case 1:20-cv-02396 Document 1 Filed 08/27/20 Page 30 of 30




243   1E38kt7ryhbRXUzbam6iQ6sd93VHUUdjEE
244   1HkmNiYEAj2hEktLK55qhfjTdurAVcd5Dv
245   1HHr5CaguMUQPPuRcn3E7CzQEUr1ANbQjv
246   15nEAKCqhsc9jemcamXrV34bEkY94ATwwk
247   18jNW8GKqv19mtUY5p27EpcaUUS2YcMs1R
248   1HorBze2ySoCE1Uf6tuKhyL9wdHGGBRrUW
249   17YrGQ1RbWBeboPkLZ2XWZHtVP3ifQFNCz
250   1GeDEW8rUCLnp73Xz9sKCvVE4MwtnPgXs1
251   12fbGWEF11sYjLK2LXK5nrZAHurEizdEWG
252   1EPzw8Zv3SXepEfgj5SxYzCmmBqeaiJq1W
253   13kFwLpg1KkBEmJyh1VZuzgRTBdeHW5ic8
254   16RiuUih7GTMwd4TGYxQ3HqFaMzNKJhUd4
255   1E8UAStQHBxUwbHgaKCycL6w4bPvYhVdZN
256   177Cy2BwkuBJhwqdHQGVqGr2X3tQyKfz8Z
257   18juhhXUko84Q7yfHM7t7MZ3xPHSy3CaGm
258   19k8sMW98S7ouVidJzLvHFibb1MvMv7LsB
259   1ABxRsdAYxcP7EDBqG88g7YMUyxHE3XW4h
260   17k1tXLo6n2sSi7CgEgBSEbTJdngyhfyyZ
261   1PcXunfRsrkiTfmiqZoY4EbVYqTeSy77Ex
262   1GDdzW4cqfuRQWjSumfUg46yyqMjXthrvV
263   1AddLyqEcTj3D4YMTrU1dwanU4jYw92Qxx
264   172CY2EKYP3ZSrJC8mc15BQSxgjrjv87NA
265   1ELL8mm8bCRXB7tSMhGVmjamo2mRrALjL7
266   16bUoLU4wyPXpAp2f44fjSgRLW2mBtiNnE
267   1GZ1Gwe99SdB3iGLQfQPYTXoM1f8xhNYBe
268   1A4oTddEWJHirmijSboUqsRSXWQpVxy5Qk
269   1GEZAVEW8WezL2Pnro35TC1DbjTa7waKmR
270   17cHkKEyKCdCf6GdSFTdzWf3twp24boB3w
271   1AYidQgj3LJP7zjXNHSeRq5siSnXhawGRg
272   1Jeup4LVUMC3hVvFXUf7rqUmE43vnD53g8
273   1AkCjm2EeuczickGL6SHdsmnoLpC9SDAf9
274   19xYNAKa9XWyvHsfUZNcc44RSwT6nXcDoD
275   16TwdEPrLpMe2zEyDNRZLccG7agEbnBsBp
276   1BDh6aKK4t2JyQJfMS2ZAfp8AGZZbq1hqT
277   1itbSqDkSrHCtZ78GnA1N1ccDaXEcmSVd
278   1BCq5EfSUYUHPkwp4xVCBXiaDx73RvhPDZ
279   1QocxVj3j8nFMnsmKxt68XvZnXzgqgxqN
280   1A3ponnkRfe8x4yoFk7W68H4gcZtG4uoiP




                                    30
                          Case 1:20-cv-02396 Document 1-1 Filed 08/27/20 Page 1 of 2
                                                               CIVIL COVER SHEET
JS-44 (Rev. 5/12 DC)
I. (a) PLAINTIFFS                                                                DEFENDANTS
United States of America                                                        280 VIRTUAL CURRENCY ACCOUNTS



(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________            COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                         ATTORNEYS (IF KNOWN)

Zia M. Faruqui, Assistant U.S. Attorney                                        Unknown
U.S. Attorney's Office for the District of Columbia
555 Fourth Street, N.W.
Washington, D.C. 20530
II. BASIS OF JURISDICTION                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
    (PLACE AN x IN ONE BOX ONLY)                                   PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                          PTF    DFT                                                        PTF           DFT
o    1 U.S. Government       o   3 Federal Question
       Plaintiff                  (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                     of Business in This State
o    2 U.S. Government       o   4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal             o5 o5
       Defendant                   (Indicate Citizenship of
                                                                                                                     Place of Business in This State
                                   Parties in item III)            Citizen or Subject of a
                                                                   Foreign Country
                                                                                                o3 o3                Foreign Nation                         o6 o6
                                              IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
o    A. Antitrust        o   B. Personal Injury/                       o     C. Administrative Agency                         o     D. Temporary Restraining
                                Malpractice                                     Review                                                 Order/Preliminary
     410 Antirust                                                                                                                      Injunction
                             310 Airplane                                    151 Medicare Act
                             315 Airplane Product Liability                                                                   Any nature of suit from any category
                             320 Assault, Libel & Slander              Social Security
                                                                                                                              may be selected for this category of case
                                                                            861 HIA (1395ff)
                             330 Federal Employers Liability                                                                  assignment.
                                                                            862 Black Lung (923)
                             340 Marine
                                                                            863 DIWC/DIWW (405(g))                            *(If Antitrust, then A governs)*
                             345 Marine Product Liability
                                                                            864 SSID Title XVI
                             350 Motor Vehicle
                                                                            865 RSI (405(g))
                             355 Motor Vehicle Product Liability
                                                                       Other Statutes
                             360 Other Personal Injury
                                                                            891 Agricultural Acts
                             362 Medical Malpractice
                                                                            893 Environmental Matters
                             365 Product Liability
                                                                            890 Other Statutory Actions (If
                             367 Health Care/Pharmaceutical
                                                                                Administrative Agency is
                                 Personal Injury Product Liability
                                                                                Involved)
                             368 Asbestos Product Liability


o    E. General Civil (Other)                                 OR             o     F. Pro Se General Civil
Real Property                         Bankruptcy                                   Forfeiture/Penalty
     210 Land Condemnation                422 Appeal 27 USC 158                         625 Drug Related Seizure of                   480 Consumer Credit
     220 Foreclosure                      423 Withdrawal 28 USC 157                         Property 21 USC 881                       490 Cable/Satellite TV
     230 Rent, Lease & Ejectment                                                        690 Other                                     850 Securities/Commodities/
     240 Torts to Land                Prisoner Petitions                                                                                  Exchange
     245 Tort Product Liability            535 Death Penalty                                                                          896 Arbitration
     290 All Other Real Property           540 Mandamus & Other                    Other Statutes                                     899 Administrative Procedure
                                           550 Civil Rights                            375 False Claims Act                               Act/Review or Appeal of
Personal Property                          555 Prison Conditions                       400 State Reapportionment                          Agency Decision
    370 Other Fraud                        560 Civil Detainee – Conditions             430 Banks & Banking                            950 Constitutionality of State
    371 Truth in Lending                       of Confinement                          450 Commerce/ICC                                   Statutes
    380 Other Personal Property                                                            Rates/etc.                                 890 Other Statutory Actions
         Damage                       Property Rights                                  460 Deportation                                    (if not administrative agency
    385 Property Damage                   820 Copyrights                               462 Naturalization                                 review or Privacy Act)
         Product Liability                830 Patent                                       Application
                                          840 Trademark                                465 Other Immigration
                                                                                           Actions
                                      Federal Tax Suits                                470 Racketeer Influenced
                                          870 Taxes (US plaintiff or
                                                                                           & Corrupt Organization
                                               defendant)
                                          871 IRS-Third Party 26 USC 7609
                             Case 1:20-cv-02396 Document 1-1 Filed 08/27/20 Page 2 of 2
o    G. Habeas Corpus/                      o      H. Employment                           o     I. FOIA/Privacy Act                    o     J. Student Loan
        2255                                       Discrimination
     530 Habeas Corpus – General                   442 Civil Rights – Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
     510 Motion/Vacate Sentence                        (criteria: race, gender/sex,              890 Other Statutory Actions                      Student Loan
     463 Habeas Corpus – Alien                         national origin,                              (if Privacy Act)                             (excluding veterans)
         Detainee                                      discrimination, disability, age,
                                                       religion, retaliation)

                                            *(If pro se, select this deck)*                 *(If pro se, select this deck)*

o    K. Labor/ERISA                         o      L. Other Civil Rights                   o     M. Contract                            o     N. Three-Judge
        (non-employment)                              (non-employment)                                                                        Court
                                                                                                 110 Insurance
     710 Fair Labor Standards Act                  441 Voting (if not Voting Rights              120 Marine                                   441 Civil Rights – Voting
     720 Labor/Mgmt. Relations                         Act)                                      130 Miller Act                                   (if Voting Rights Act)
     740 Labor Railway Act                         443 Housing/Accommodations                    140 Negotiable Instrument
     751 Family and Medical                        440 Other Civil Rights                        150 Recovery of Overpayment
         Leave Act                                 445 Americans w/Disabilities –                    & Enforcement of
     790 Other Labor Litigation                        Employment                                    Judgment
     791 Empl. Ret. Inc. Security Act              446 Americans w/Disabilities –                153 Recovery of Overpayment
                                                       Other                                         of Veteran’s Benefits
                                                   448 Education                                 160 Stockholder’s Suits
                                                                                                 190 Other Contracts
                                                                                                 195 Contract Product Liability
                                                                                                 196 Franchise


V. ORIGIN
o 1 Original         o 2 Remand           o 3 Remanded from o 4 Reinstated or o 5 Transferred from o 6 Multi-district o 7 Appeal to
      Proceeding           from State            Appellate Court              Reopened             another district              Litigation             District Judge
                           Court                                                                   (specify)                                            from Mag. Judge


VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
18 U.S.C. § 981(a)(1)(A) and 18 U.S.C. § 1956 (money laundering)

VII. REQUESTED IN                         CHECK IF THIS IS A CLASS             DEMAND $                                       Check YES only if demanded in complaint
     COMPLAINT                            ACTION UNDER F.R.C.P. 23
                                                                                   JURY DEMAND:                               YES               NO      ✘
VIII. RELATED CASE(S)
      IF ANY
                                          (See instruction)
                                                                               YES    ✘                NO                     If yes, please complete related case form


           08/27/2020
DATE: _________________________                                                                      /s/Zia M. Faruqui
                                               SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should endure the accuracy of the information provided prior to signing the form.
